ON SUGGESTION OF ERROR.
The suggestion of error filed by appellees invites attention to the probable effect of our reversal of the cause upon that part of the chancellor's decree which quashed the writ of habeas corpus granted under the prayer of appellant's cross-bill. Our former opinion distinctly stated that the cause was reversed upon the ground that the adoption was decreed to appellee and her husband, whereas the former alone was a party to the proceeding, and that it was "for this error in the decree, and for this alone" that it was reversed.
The entire decree was reversed, yet final disposition of the writ of habeas corpus is left to abide the event of the hearing upon remand.
Overruled.